Citation Nr: 9914718	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-11 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to accrued benefits under the provisions of 38 U.S.C.A. § 5121.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to December 1946.  He 
died on May 22, 1996.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating 
decision in May 1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  

An appeal to the Board of a determination by an agency of original 
jurisdiction consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.201 
(1998).  

A rating decision in August 1996 denied the appellant's claim of 
entitlement to service connection for the cause of the veteran's death, and 
to dependency and indemnity compensation.  Rating action in September 1996 
denied entitlement to death pension, on the ground that the appellant's 
income exceeded the limit for that benefit.  The Board notes that the 
appellant did not file a timely notice of disagreement and a timely 
substantive appeal as to either of those issues, which are, consequently, 
not before the Board at this time.  


FINDING OF FACT

At the time of his death, the veteran did not have a pending claim for VA 
benefits.  



CONCLUSION OF LAW

Entitlement to accrued benefits is not warranted.  38 U.S.C.A. § 5121 (West 
1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A statute provides that periodic monetary benefits under laws administered 
by VA to which an individual was entitled at death under existing ratings 
or decisions or those based on evidence in the file at date of death 
(referred to as "accrued benefits") and due and unpaid for a period not to 
exceed two years shall, upon the death of the individual, be paid to his 
surviving spouse.  38 U.S.C.A. § 5121.  

For a surviving spouse to be entitled to accrued benefits, the veteran must 
have had a claim pending at the time of his death for such benefits or else 
have been entitled to them under an existing rating or decision.  See 
Jones v. West, 136 F. 3d. 1296, 1299-1300 (1998).  That is, a surviving 
spouse's claim for accrued benefits is a derivative claim.  

In the instant case, a review of the veteran's claims file reveals that he 
did not have any claims for VA benefits pending at the time of his death in 
May 1996.  Therefore, as a claim for accrued benefits is a derivative 
claim, and not an original claim, the appellant's claim of entitlement to 
accrued benefits lacks legal merit and will be denied on that basis.  
38 U.S.C.A. § 5121; see Sabonis v. Brown, 6 Vet. App. 526, 430 (1994).  

ORDER

Entitlement to accrued benefits under the provisions of 38 U.S.C.A. § 5121 
is denied.



                                                              
____________________
                                                                   BRUCE 
KANNEE
                                                       Member, Board of 
Veterans' Appeals

